Citation Nr: 1328139	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  09-41 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Heneks, Counsel

INTRODUCTION

The Veteran served on active duty from October 1958 to October 1960 and from January 1962 to November 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran and his wife presented testimony at a hearing conducted before a Decision Review Officer (DRO).  In March 2013, the Veteran presented testimony before the undersigned.  Transcripts of these hearings are in the Veteran's claims folder.

The issue of entitlement to automobile and adaptive equipment or adaptive equipment only is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have the anatomical loss or loss of use of both feet, one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less.

2.  The evidence of record shows that the Veteran is so helpless or so nearly helpless as to require the regular assistance of another person with his activities of daily living or to protect himself from the hazards or dangers incident to his daily environment due to his service-connected disabilities. 

3.  The Veteran is not permanently bedridden.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation benefits by reason of being in need of aid and attendance of another person have been met.  38 U.S.C.A.
§ 1114(l), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.351, 3.352(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim on appeal is being fully granted, there is no need to review whether VA's statutory duties to notify and assist are have been satisfied as any error would be non-prejudicial.  


LAW AND ANALYSIS

To begin, the Veteran does not assert, and the evidence does not show, that he is entitled to special monthly compensation based on housebound status under 
38 U.S.C.A. § 1114(s).  However, as the RO addressed this issue in the rating decision and statement of the case, the Board will briefly address it.  The evidence reflects that the Veteran does not have any service-connected disabilities evaluated as 100 percent disabling.  Further, the evidence does not show that he is substantially confined as a direct result of his service-connected disabilities to his dwelling and the immediate premises.  38 C.F.R. § 3.350(i)(2) (2012).  Therefore, the preponderance of the evidence is against the claim for SMC on the basis of being housebound. 

Rather, the Veteran asserts that he is entitled to SMC based on the need of the regular aid and attendance of another person.  Special monthly compensation is payable to a veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2012). 

Factors considered to determine whether regular aid and attendance is needed include:  inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2012). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. 
§ 3.352(c). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to SMC in the form of aid and attendance.  The Veteran does not contend, nor does the evidence show, that he has the anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or is permanently bedridden.  Rather, the evidence shows that he is in need of the regular aid and attendance of another person.

The Veteran is service-connected for dysthymic disorder with posttraumatic stress disorder and depression rated at 30 percent disabling; peripheral neuropathy of the left lower extremity rated at 30 percent disabling; peripheral neuropathy of the right lower extremity rated at 30 percent disabling; low back strain with degenerative joint disease rated at 20 percent disabling; type II diabetes mellitus with erectile dysfunction rated at 20 percent disabling; peripheral neuropathy of the left upper extremity rated at 10 percent disabling; peripheral neuropathy of the right upper extremity rated at 10 percent disabling; duodenal ulcer rated as non-compensable; and bilateral hearing loss rated as non-compensable.  His combined evaluation has been 90 percent as of January 23, 2008.  The Veteran has been in receipt of a total disability rating for compensation based on individual unemployability (TDIU) since June 11, 2004. 

In the April 2008 claim, the Veteran's wife asserted that she quit working six years ago because the Veteran needs assistance with daily chores to include getting in and out of the bathtub; putting on his socks, knee braces, and back brace; using the stairs; using the bathroom; getting out of bed and out of chairs; and driving.  She also noted that the Veteran has been getting lost when going to familiar places and that she must supervise him because he may fall.  During both hearings, the Veteran and his wife testified that he needed assistance remembering to take his medications and that she does most of the driving because of his memory problems.  The Veteran's wife testified that he falls approximately two to four times per week and that she only leaves him alone for about forty-five minutes because she is concerned that he will fall if left alone.

The medical evidence of record includes an April 2008 statement of attending physician wherein a VA physician concluded that the Veteran is in need of aid or attendance to assist in his ordinary activities of daily living.  The VA physician reported that the Veteran is prone to falls and that he needs some other person's help to function and live because his physical and mental status are gradually declining.  The VA physician indicated that the Veteran's service-connected back and peripheral neuropathy disabilities cause severe impairment.  The physician noted that the Veteran could not undress and dress himself unassisted, attend to his needs of nature unassisted, wash and keep himself ordinarily clean and presentable, and was not physically or mentally able to protect himself from the everyday hazards of life.  

The Veteran had a VA examination in connection with his claim in July 2008.  Upon examination, the examiner concluded that there was no evidence of loss of function or coordination of the upper extremities and that the Veteran was able to self-feed, fasten his clothing, and dress himself.  The Veteran reported that he needed assistance in getting in and out of bath and toileting himself.  His lower extremities revealed no evidence of muscle atrophy, contractures, weakness or significant loss of mobility, but there appeared to be minor loss of coordination of gait at times and there was minor loss of range of motion of the knees.  There was some impairment with balance, propulsion, and coordination.  The Veteran was able to walk approximately 300 feet without assistance and required the use of an electric cart for mobility and used a crutch to ambulate.  He was able to leave his home at will providing he has assistance of others for driving, loading and unloading his cart.  During a separate VA examination, another VA examiner determined that the Veteran's service-connected psychiatric disability resulted in significant difficulties in short term memory function.

A March 2009 statement of attending physician from a private provider concluded that the Veteran was in need of the aid or attendance of someone else in ordinary activities of daily living.  The examiner commented that the Veteran was a fall risk and required at least one person to assist with dressing, bathing, grooming, and transfers.  He occasionally required assistance with toileting.  

As reflected above, the evidence shows that the Veteran needs assistance in performing his daily activities to include putting on his shoes and socks, toileting, bathing, and putting on his back and leg braces.  Most significantly, the evidence shows that his service-connected psychiatric and peripheral neuropathy disabilities require care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  In particular, the Veteran's psychiatric disability contributes to short term memory impairment that affects his ability to take his medications and drive.  His peripheral neuropathy disabilities cause him to be unsteady on his feet and put him at risk for falls.  Accordingly, resolving any doubt in favor of the Veteran, the Board finds that SMC based on the need for regular aid and attendance under 38 U.S.C.A. § 1114(l) is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.350(b), 3.352(a).  


ORDER

Entitlement to SMC based on the need for regular aid and attendance is granted.


REMAND

The Board finds that the Veteran's statement, received December 18, 2007, constitutes a timely notice of disagreement (NOD) with a December 2007 rating decision.  This statement was filed within one year of the December 2007 rating decision; expresses dissatisfaction and disagreement with the RO's determination to deny automobile and adaptive equipment or adaptive equipment only; and expresses a desire to contest the result.  38 C.F.R. § 20.201 (2012).  The AOJ has not issued an Statement of the Case (SOC) addressing the Veteran's disagreement. 

In cases before the Board in which a claimant has timely filed a NOD with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ must take the appropriate steps to issue the Veteran and his representative an SOC addressing the issue of entitlement to automobile and adaptive equipment or adaptive equipment only.  The SOC must include:  
(a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the issue and the reasons for each its determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond. 

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the AOJ should undertake any further action indicated, including readjudication the claim in light of the entire evidentiary record, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


